El Juez Asociado, Sr. Wole,
emitió la opinión del tribunal.
En la vista del presente caso, y no antes, el apelado afir-maba que debía confirmarse la sentencia, por no estar debida-mente certificada la exposición del caso. En esta clase de casos, es mejor la práctica de presentarse, por el apelado, nna moción, solicitando que se eliminen de los autos, los docu-mentos que no estén debidamente certificados.
En los autos que tenemos a la vista, hay copias de los docu-mentos que forman el legajo de la sentencia, así como de cier-tas mociones presentadas durante la tramitación del pleito, y todas esas copias están certificadas por el secretario de la corte de distrito, y cada hoja lleva estampado en ella, el sello del- tribunal. Precede a esás páginas la citada exposición del caso que, según su tenor, es una copia de la exposición original firmada por el Juez de la Corte de Distrito de Gruayama. Nin-guna de las páginas de dicha exposición, lleva estampado en ella el sello de la corte, ni está certificada por el secretario de la misma. En una página separada que sigue á la que con-tiene la certificación del secretario, aparece una declaración del abogado del demandante y apelante, en que certifica res-pecto de la exactitud de la exposición del caso. El abogado del apelante firma solo. En el caso de A. R. R. Co. v. Corte Municipal de Ponce, resuelto en 4 de abril de 1910, resolvimos claramente que una copia, certificada por el apelante sola-mente, no estaba ajustada a las disposiciones de la ley. Es verdad, que permitimos que se celebrasen las vistas de casos *31pendientes, a cansa de nuestra práctica anterior, fundada en la teoría de la renuncia voluntaria por parte del apelado; y asimismo permitimos que se retirasen algunos casos, para que pudieran presentarse las debidas certificaciones; pero decla-ramos al mismo tiempo, que, en lo futuro, tendrían que obser-varse las disposiciones del artículo 302. En el caso que tene-mos a la vista, no se hizo esfuerzo alguno para lograr que la exposición del caso formara parte de los mismos autos. Ade-más, el récord no debe presentarse dividido. En el presente caso, hay una certificación del secretario que lleva fecha de 27 de junio; y hay otra, extendida por el abogado, que tiene la fecha de 28 del mismo mes. El récord presentado a los efec-tos de la apelación, debe ser un solo documento y debe estar completo. Toda vez que las únicas cuestiones planteadas por el apelado, surgen de la prueba, debe confirmarse la sen-tencia.’

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary y del Toro.
El Juez Presidente, Sr. Hernández, no tomó parte en la resolución de este caso.